Citation Nr: 1515516	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a gunshot wound (GSW) of the lumbar spine between L3 and L4, rated 10 percent disabling prior to June 10, 2013, and 20 percent disabling therefrom.  

2.  Entitlement to an increased rating for chondromalacia and osteoarthritis of the left knee, rated 10 percent disabling.  

3.  Entitlement to an increased rating for chondromalacia and osteoarthritis of the right knee, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to November 1999.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.

The issues of service connection for peripheral neuropathy of the lower extremities, depression, and whether there was clear and unmistakable error in an initial 40 percent rating for the Veteran's service-connected left hip replacement residuals was been raised by the Veteran and his representative at the March 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for chondromalacia and osteoarthritis of each knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Residuals of a GSW of the lumbar spine between L3 and L4 are productive of severe impairment of Muscle Group XVI.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent for residuals of a GSW of the lumbar spine between L3 and L4 have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.55, 4.56, and 4.73, Diagnostic Code (Code) 5316 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination of his lumbar spine, most recently in January 2015.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Residuals of a GSW of the Lumbar Spine Between L3 and L4

The Veteran contends that the residuals of the GSW of the lumbar spine are more disabling than currently evaluated.  During the hearing before the undersigned in March 2015, he detailed the significant ways in which he was limited by low back pain and discomfort.  He stated that he must use a walker for ambulation as a result of his back pain.  

Service connection for the residuals of a GSW of the lumbar spine between L3 and L4 was granted by the RO in a June 2000 rating decision.  A 10 percent disability rating was awarded under the provisions of Code 5292.  The 10 percent rating was maintained in a December 2007 RO rating decision under the provisions of Code 5243.  (The schedule for rating disabilities of the spine was revised effective in September 2003.  Code 5292 was replaced by Code 5242 for limitation of motion of the lumbar spine and 5243 for intervertebral disc syndrome (IVDS).)  The rating was increased to 20 percent under Code 5243, effective June 10, 2013, in a June 2014 rating decision.  The Veteran continues to express dissatisfaction with the rating, and it is less than the maximum under the applicable criteria, so the claim remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Diagnostic Code 5243 (effective September 26, 2003) provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, The Spine, Note (2).

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Board notes that the Veteran may also be rated on the basis of muscle injury as a result of the GSW.  The following regulations apply to this type of injury.  

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  

(c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.  38 C.F.R. § 4.55.

Muscle disabilities will be evaluated in accordance with the following:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet,  small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii)  Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Review of the record shows that the most recent VA examination found injury of Muscle Group XVI.  Muscle group XVI consists of the pelvic girdle group 1 muscles (psoas, iliacus, and pectineus) which control flexion of the hip.  Under Code 5316, a slight disability warrants a noncompensable rating; a moderate disability warrants a 10 percent rating; a moderately severe disability warrants a 30 percent rating; and a severe disability warrants a 40 percent rating.  38 C.F.R. § 4.73, Code 5316 (2014).

Review of the Veteran's STRs shows that he sustained multiple GSWs in September 1990, including two to three entrance wounds near the left hip and iliac crest and an entrance wound on the left paraspinal region.  He had residual bullet fragments remaining with one fragment lodged in the L3-4 disc.  He was evaluated in November 1990 when it was noted that he complained of back pain when sitting for long periods of time.  He had no paralysis or paresthesia, but did have a tingling sensation in the left lower extremity without sensory loss.  X-ray studies showed a fragmented slug in the right iliac area with a slug at the L3-4 disc space just anterior to the spinal canal.  The assessment was multiple GSW without obvious sequela, now but with one slug near the spinal canal, neurologically intact today.  Additional records show that the Veteran underwent surgical debridement and lumbar surgery for removal of the bullet in early 1992, although the treatment records of these surgical procedures are not among the Veteran's STRs.  In March 1992, it was noted that the Veteran was two weeks status post lumbar surgery.  At that time, the sutures were removed and there was no sign of infection.  

The Veteran submitted a claim of increased evaluation for his lumbar spine disability in June 2009.  An examination was conducted by VA in June 2009.  At that time it was noted that the Veteran was status post GSW of L3-4, status post discectomy.  The Veteran stated that he continued to have low back pain since 2000 and denied having had any subsequent injuries or additional low back surgeries.  He stated that he had chronic low back pain daily that ranged from 5 to 8 on a scale from 1 to 10.  He took two types of pain medication.  The pain increased with certain activities and was worse in cold weather.  He had radiation to both lower extremities with occasional tingling and numbness.  He did not wear any back brace, but did use a cane for back pain.  He stated that he had had a local epidural injection in the lumbar area about three years ago with temporary improvement.  He had had no major incapacitating episodes or flare-ups for the last year and no prolonged immobilization or hospitalization, but he has been taking off of work as a result of low back pain.  On physical examination, there was a well-healed surgical scar measuring 9.5 cm by .2 cm in the lumbar area.  There was no paraspinal muscle spasm.  Forward flexion was to 70 degrees, extension was to 20 degrees, right and left lateral flexion and right and left rotation were to 20 degrees.  Movements were not painful and repetitive movements were normal.  Coordination was normal and there were no focal neurological signs elicited in either lower extremity.  Deep tendon reflexes were normal.  There was no obvious atrophy or wasting of the muscles.  X-ray studies showed moderate degenerative disc disease L3-L4.  The diagnosis was degenerative joint and disc disease involving the lumbosacral spine, status post discectomy.  

Private April 2013 X-ray studies of the lumbosacral spine showed some deformity of the bony pelvis with large bullet fragments in the soft tissues ventral to the pelvis.  There were tiny bullet fragments superimposing L3 and L4.  There was slight sclerosis about the right sacroiliac joint that was degenerative in nature.  There were moderate degenerative changes about the mid to lower lumbar spine with minimal degenerative changes in the proximal lumbar region.  There was considerable narrowing of the L3-4 interspace and moderate-sized spurs about the ventral aspect of L3 and L4.  There were small spurs about the ventral aspects of L2.  

An April 2013 CT scan study showed loss of disc space and hydration seen at L3-4 with metallic bullet fragments on both sides of the L3-L4 space.  There was vacuum phenomenon, sclerosis, subchondral cysts, and spurring.  Metallic foreign material lies in the anterior epidural space to the right of the midline behind the L3 vertebral body and centrally at the L3-L4 interspace.  There is a laminectomy defect posteriorly on the right.  There was disc herniation and bulging eccentric to the right deforming the anterior right aspect of the thecal sac.  Disc and spur extended in the neural foramina bilaterally causing marked L3 nerve root impingement.  There were similar, but less marked changes seen related to the spurs and disc at the L4-L5 interspace with L4 root impingement.  There was facet arthropathy with erosive changes at L5-S1, mild disc bulging at L2-L3, lateral intraforaminal herniation to the right at L2-L3 and impingement on the right L2 root.  

An examination was conducted by VA in October 2013.  At that time, the pertinent diagnosis was degenerative disc disease of the lumbosacral spine, status post lumbar fusion.  Forward flexion was to 80 degrees, with pain at 60 degrees; extension was to 5 degrees, with pain at 0 degrees; right and left lateral flexion were to 10 degrees in each direction, with pain at 5 degrees; right lateral rotation was to 10 degrees, with pain at 5 degrees; and left lateral rotation was to 15 degrees, with pan at 10 degrees.  The Veteran did not have additional limitation of range of motion following repetitive-use testing, but there was loss of function, as in loss of extension, due to the spinal fusion.  He had weakened movement, excess fatigability, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  There was localized tenderness of the back.  There was an abnormal gait, but guarding or muscle spasm did not result in abnormal gait or spinal contour.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflex and sensory examinations were normal.  Straight leg raising was positive, bilaterally.  There were no symptoms of radiculopathy.  There was no evidence of IVDS of the thoracolumbar spine.  He used a walker to assist with locomotion.  He had scars, but they were not unstable or painful.  

An examination was conducted by VA in January 2015.  At that time, the diagnoses were GSW of the lumbar spine, degenerative disc disease of the lumbar spine, and retained foreign body of the spine, status post L3-L4 discectomy.  The Veteran reported having flare-ups of the function of the thoracolumbar spine that occurred twice per week that lasted one day.  Range of motion was forward flexion to 40 degrees, with pain beginning at 5 degrees; extension was to 0 degrees; lateral flexion and rotation were to 0 degrees in each direction.  The Veteran was unable to perform repetitive-use testing.  He had functional loss and functional impairment of the thoracolumbar spine detailed as less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; atrophy of disuse; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  The Veteran had dull ache that increased with palpation.  He did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle atrophy of the thighs and calves was noted.  The Veteran was unable to perform straight leg raising.  There was no radiculopathy noted and no IVDS.  He used a brace and walker for assistance.  On muscle injury evaluation, it was noted that the Veteran had a penetrating muscle injury as a result of the GSW of the lumbar spine.  Injury of Muscle Group XVI was noted.  There was consistent loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  The GSW caused dysfunction of both sides of the lower extremities.  The Veteran could not lift or walk for sufficient length of time to carry out typical work-related tasks; the pain and weakness were debilitating.  The diagnosis was residuals of GSW L-3 and L-4, status post discectomy.  

From the time of the initial rating of the Veteran's spinal GSW, the disability has been evaluated based upon limitation of motion and IVDS under Codes 5292 and 5243.  Review of the record shows that the more recent evaluations show that the limitation of motion of the spine has decreased to forward flexion to only 40 degrees, with pain beginning at 5 degrees.  The Board finds that the GSW may also be evaluated on the basis of muscle damage.  The examination in January 2015 shows that the GSW of the lumbar spine caused injury of Muscle Group XVI.  While the initial reports of the wound did not show significant disability immediately following the injury, the Veteran eventually required surgical debridement and surgery for removal of the bullet.  2013 X-ray and CT scan studies showed that several smaller metallic foreign bodies and bullet fragments remain in the spine.  Debridement, surgery, and retained bullet fragments in the damaged muscle are elements that meet the criteria for severe muscle impairment.  Severe impairment of Muscle Group XVI warrants a 40 percent evaluation.  Resolving reasonable doubt in the Veteran's favor, this disability is shown to have been present since the Veteran's claim for increase in April 2009.  As such, the 40 percent rating is shown to be warranted since the date of his claim.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's GSW residuals are found to meet the criteria for severe impairment as outlined in 38 C.F.R. § 4.56.  In this regard, the STRs demonstrate an injury by a high velocity bullet, with subsequent surgical debridement and additional surgery to remove the bullet.  Recent imaging studies continue to demonstrate multiple retained foreign bodies in the area of the GSW.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's lumbar GSW disability, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not employed, a total rating based on individual unemployability (TDIU) is currently pending before the RO and has yet to be adjudicated.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  


ORDER

A rating of 40 percent is warranted for residuals of a GSW of the lumbar spine between L3-L4, status post discectomy, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

Regarding the issues of the evaluations for the Veteran's knee disabilities, it is noted that during the Veteran's Board hearing in March 2015, he stated that his disability had worsened since the examination in November 2013.  While it was related at that time, that he had been evaluated by VA in January 2015, review of the extensive examinations performed at that time shows no specific examination of the knees at that time.  It is noted that the November 2014 order to schedule the examination did not include a request of examination of the knees.  In light of the Veteran's testimony, it is found that an additional examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his bilateral knee disorders.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorders and render objective clinical findings concerning the severity of the disabilities, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement, instability and other functional limitations, if any.  The examiner must then comment on the functional effects and impairment of the appellant's service-connected knee injuries.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


